DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display panel of claim 1, in particular the limitations of the thin film transistor is provided with light-shielding layers on the outer side of the source and the outer side of the drain, respectively, in a direction away from the first substrate; wherein the insulating light-shielding layer is formed by jet with a high-precision inkjet device. The prior art does not disclose or suggest the display panel of claim 9, in particular the limitations of in a direction far away from the first substrate, the thin film transistor is provided with an insulating light-shielding layer which is disposed on the outer side of the source and on the upper surface of the gate insulating layer corresponding to one side of the source and not covered with the source, an insulating light-shielding layer is disposed on the outer side of the drain and on the upper surface of the gate insulating layer corresponding to one side of the drain and not covered with the drain, and the insulating light-shielding layers are formed by jet with a high-precision inkjet device. The prior art does not disclose or suggest the method of claim 10, in particular the limitations of the step of forming light shielding layers on the outer side of the source and the outer side of the 
The closely related prior art, Gao (US 20170108722) discloses (Figs. 2-4) a display panel, comprising: a first substrate (20), which is provided with a thin, film transistor; the thin film transistor comprises a gate (30), a gate insulating layer (40) disposed on the gate, an active layer (50), a source (70a) and a drain (70b); the channel direction of the thin film transistor is the inner side direction, and the direction in which the source and the drain are away from a channel is the outer side direction; the thin film transistor is provided with layers (80) on the outer side of the source and the outer side of the drain, respectively, in a direction away from the first substrate.
However, the prior art does not disclose or suggest the display panel of claim 1, in particular the limitations of the thin film transistor is provided with light-shielding layers on the outer side of the source and the outer side of the drain, respectively, in a direction away from the first substrate; wherein the insulating light-shielding layer is formed by jet with a high-precision inkjet device. Claim 1 is therefore allowed, as are dependent claims 2-4, 6-8, and 18-19. The prior art does not disclose or suggest the display panel of claim 9, in particular the limitations of in a direction far away from the first substrate, the thin film transistor is provided with an insulating light-shielding layer which is disposed on the outer side of the source and on the upper surface of the gate insulating layer corresponding to one side of the source and not covered with the source, an insulating light-shielding layer is disposed on the outer side of the drain and on the upper surface of the gate insulating layer corresponding to one side of the drain and not covered with the drain, and the insulating light-shielding layers are formed by jet with a high-precision inkjet device. Claim 9 is therefore allowed, as is dependent claim 20. The prior art does not . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/CHARLES S CHANG/Primary Examiner, Art Unit 2871